IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-21241
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                  versus

                         ARTHUR RAY LEVERTON,

                                             Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-96-CR-87-ALL
                        --------------------
                           August 29, 2002

Before DAVIS, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Arthur Ray Leverton appeals from his sentence following the

revocation of his supervised release.        Leverton argues that the

district court committed reversible error by including in its

written judgment special conditions of supervised release that were

not orally pronounced at sentencing.       In the alternative, Leverton

argues   that   the   district   court   unlawfully   delegated   to   the

probation officer the authority to determine Leverton’s ability to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-21241
                               -2-

pay the costs of his drug treatment.     We have recently rejected

nearly identical arguments.    See United States v. Warden, 291 F.3d

363, 365-66 (5th Cir. 2002).

     AFFIRMED.